By the Court.

Stephens, J.,
delivering the opinion.
This levy had been dismissed at a prior term of the Chattahoochee Court for want of proper prosecution without notice to the plaintiff in execution, or his counsel, and the propriety of reinstating the case, turns upon the question: *705Which was the proper county in which to establish the lost papers in the case, Muscogee, the old county, which had to transfer the case, or Chattahoochee, the new county, which had to receive it? The old county is the most convenient place for establishing the lost papers, because there are the officers who are most likely to have a knowledge of the papers which are to be established. But the old county is the proper place, for a stronger reason. The Court, there, has to transfer the case, and a very essential part of the transfer is the turning over of the Court papers which are necessary to the further prosecution of the case, and when these papers are lost, they must be established before they can be turned over. The old county, therefore, is the proper place for prosecuting the case up to the point of putting it in condition to be transferred, and • before this point was reached, the plaintiff could not be in default in failing to prosecute it in the new county. Before then, he could not prosecute it in the new county, for it was not there. For any remissness in prosecuting the case before the turning over of the papers, the old county, where the case was, was the proper place to move, and not the new county, where it was not. We think the case was properly allowed to be entered on the docket in Chattahoochee county, where the Court papers, pertaining to it, were turned over by the Court in Muscogee.
Judgment reversed.